Citation Nr: 1530137	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  12-13 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a benefits payment rate in excess of 60 percent for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from September 1999 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 decision of the Education Office at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted educational assistance benefits under the Post-9/11 GI Bill at the payment rate of 60 percent.  Jurisdiction over this case was subsequently transferred to the St. Louis, Missouri RO.

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development in May 2014 and May 2015.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In May 2014 and May 2015, the Board remanded the issue of entitlement to payment of benefits under the Post-9/11 GI Bill at the 100 percent level.  The Veteran was awarded benefits at the 60 percent level and believes he is entitled to benefits at the 100 percent level pursuant to 38 U.S.C.A. § 3311(b)(2) as an individual who commencing on or after September 11, 2001, served at least 30 continuous days of active duty in the Armed Forces; and after completion of such service was discharged or released from active duty in the Armed Forces for a service-connected disability.  The Board remanded the issue to the AOJ to obtain his service treatment records, service personnel records, and any VA claims file related to service-connected disability(ies).  The Board also directed the AOJ to readjudicate the claim after obtaining the outstanding evidence.

The AOJ did not substantially comply with the remand directives.  Some service personnel records are associated with the claims file; however, they appear to be incomplete because the records mostly relate to Air Force ROTC training and his enlistment to active duty.  Similarly, it appears that the AOJ took no action to obtain the Veteran's claims file related to any service-connected disabilities, or to determine whether such a file exists.  Finally, while the AOJ did obtain the Veteran's service treatment records and associate them with the VBMS claims file in June 2015, there is no showing that the AOJ considered the records or issued a supplemental statement of the case.  The Board must ensure that the development requested in its remands is performed.  Stegall v West, 11 Vet. App. 268 (1998).  In Stegall the Court noted that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete service personnel records and any VA claims folder pertaining to any service-connected disability(ies); associate those records with the VA education claims file.  If a folder related to claims for service connected disabilities has not been created, place a memorandum in the education claims file to document that fact.  

2.  After completing the requested actions, readjudicate the issue of entitlement to a benefits payment rate in excess of 60 percent for educational assistance under the Post-9/11 GI Bill (38 U.S. Code, Chapter 33).  If the benefit sought on appeal, which is payment at the 100 percent level, remains denied, issue a supplemental statement of the case (SSOC) and afford the Veteran the appropriate time period for response.  Then, in addition to the education folder, the entire claims file should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




